DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species 1, Figs. 1-6, claims 1-6 and 9-12 in the reply filed on August 18, 2022 is acknowledged.  Claims 7, 8, 13 and 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (Gowda) (US 2014/0264800 A1) in view of Muto et al. (Muto) (JP 2018107364 A).
	In regards to claim 1, Gowda (Figs. 2-23 and associated text and items) disclose a method for manufacturing a semiconductor device, the method comprising: a) connecting a back surface (bottom surface of items 43, 44, 45) of each of a plurality of current-carrying semiconductor elements having each of a plurality of P-N junction diodes built-in (items 43, 44, 45, paragraph 32) to a first principal surface (top surface of item 52) of a conductor plate (item 52); b) connecting a conductor piece (item 60) on a front surface (top surface of items 43, 44, 45) of each of the plurality of current-carrying semiconductor elements (item 43, 44, 45); with a second principal surface of the conductor plate (bottom surface of item 52) exposed on a bottom surface of an intermediate product of a semiconductor device (items 40, 42, 76, 92, 113, 124) including the plurality of current-carrying semiconductor elements (items 43, 44, 45), the conductor plate (item 52), and the conductor piece (item 60), but does not specifically disclose a conducting, after step a) and step b) are performed, a current-carrying test of the plurality of P-N junction diodes.
	In regards to claim 1, Muto  (Individualization process) disclose electrical tests after the semiconductor package PKG1 is complete.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Gowda with the electrical test of Muto for the purpose insuring proper electrical performance.
Claim(s) 2, 4, 5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (Gowda) (US 2014/0264800 A1) in view of Muto et al. (Muto) (JP 2018107364 A) as applied to claim 1, and further in view of Takashi et al. (Takashi) (WO 2020170650 A1).
	In regards to claim 2, Gowda as modified by Muto  (Individualization process) discloses electrical tests after the semiconductor package PKG1 is complete, but does not specifically disclose the method further comprising: d) forming each of two or more gate electrodes on a front surface of each of two or more current-carrying semiconductor elements included in the plurality of current-carrying semiconductor elements; e) connecting a relay board including a gate circuit pattern having conductivity to the first principal surface; and f) electrically connecting the two or more gate electrodes to each other via the gate circuit pattern.
	In regards to claims 2, Takashi (Figs. 1-6 and associated text and items) discloses the method further comprising: d) forming each of two or more gate electrodes (items 137, 139) on a front surface of each of two or more current-carrying semiconductor elements (items 109, 110) included in the plurality of current-carrying semiconductor elements (items 109, 110); e) connecting a relay board (items 111, 112) including a gate circuit pattern (items 121, 122, 124, 126) having conductivity to the first principal surface (top surfaces of times 109 and 110); and f) electrically connecting the two or more gate electrodes (items 137, 139) to each other via the gate circuit pattern (items 121, 122, 124, 126, 138, 140).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Gowda as modified by Muto with the teachings of Takashi for the purpose of an electrical connection and control.
	Examiner takes the position that Gowda as modified by Muto and Takashi discloses wherein step c) is performed after step d), step e), step f) are performed.
	In regards to claims 4, Gowda (Figs. 2-23 and associated text and items) as modified by Muto (Individualization process) and Takashi (Figs. 1-6 and associated text and items) discloses the method further comprising: g) electrically reconnecting the two or more gate electrodes (items 137, 139) to each other via the gate circuit pattern (items 121, 122, 124, 126, 138, 140, Fig. 2) after step c) is performed.
	In regards to claim 5, Gowda as modified by Muto  (Individualization process) discloses electrical tests after the semiconductor package PKG1 is complete, but does not specifically disclose the method further comprising: h) forming each of two or more source electrodes on a front surface of each of two or more current-carrying semiconductor elements included in the plurality of current-carrying semiconductor elements; i) connecting a relay board including a source circuit pattern having conductivity to the first principal surface; and j) electrically connecting the two or more source electrodes to each other via the source circuit pattern, wherein step j) is performed after step c) is performed.
	In regards to claims 5, Takashi (Figs. 1-6 and associated text and items) discloses the method further comprising: h) forming each of two or more source electrodes (items 129, 131) on a front surface of each of two or more current-carrying semiconductor elements (items 109, 110) included in the plurality of current-carrying semiconductor elements (items 109, 110); i) connecting a relay board (items 111, 112) including a source circuit pattern (items 130, 132) having conductivity to the first principal surface (top surfaces of times 109 and 110); and j) electrically connecting the two or more source electrodes (items 129, 131) to each other via the source circuit pattern (items 130, 132).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Gowda as modified by Muto with the teachings of Takashi for the purpose of an electrical connection and control.
	Examiner takes the position that Gowda as modified by Muto and Takashi discloses wherein step c) is performed after step h), step i), step j) are performed.
	In regards to claims 10, Gowda (Figs. 2-23 and associated text and items) discloses wherein the conductor piece (item 60) is a plurality of conductor pieces (item 60) independent of each other and connected to a front surface of each of the plurality of current-carrying semiconductor elements (items 43, 44, 45).
	Gowda (Figs. 2-23 and associated text and items) as modified by Muto (Individualization process) and Takashi (Figs. 1-6 and associated text and items) discloses the method for manufacturing a semiconductor device according to claim 1, the method further comprising: o) forming each of two or more source electrodes (items 129, 131, Takashi) on a front surface of each of two or more current-carrying semiconductor elements (items 109, 110, Takashi) included in the plurality of current-carrying semiconductor elements (items 109, 110, Takashi), wherein, in step b), each of two or more conductor pieces (item 60) included in the plurality of conductor pieces (item 60) is connected to a front surface of each of the two or more current-carrying semiconductor elements (items 43, 44, 45) via each of the two or more source electrodes (items 129, 131, Takashi).
	In regards to claim 11, Gowda (Figs. 2-23 and associated text and items) as modified by Muto (Individualization process) and Takashi (Figs. 1-6 and associated text and items) discloses The method for manufacturing a semiconductor device according to claim 1, the method further comprising: p) connecting a relay board (items 111, 112, Takashi) including a gate circuit pattern having conductivity (items 121, 122 on the top or bottom, paragraph 31, Takashi) and a source circuit pattern having conductivity (items 121, 122 on the top or bottom, paragraph 31, Takashi) to the first principal surface; q) connecting a plurality of spacer conductors (items 104-108, Takashi) to the gate circuit pattern (items 121, 122 on the top or bottom, paragraph 31) and the source circuit pattern (items 121, 122 on the top or bottom, paragraph 31, Takashi); and r) forming, after step c) is performed, resin sealing material (item 64, Gowda) covering the plurality of current-carrying semiconductor elements (items 43, 44, 45), the relay board (items 46 modified by items 111, 112, Takashi), at least a portion of the conductor plate (item 52, Gowda), at least a portion of the conductor piece (item 60, Gowda), and at least a portion of the plurality of spacer conductors (items 104-108, Takashi).
	In regards to claim 12, Gowda (Figs. 2-23 and associated text and items) as modified by Muto (Individualization process) and Takashi (Figs. 1-6 and associated text and items) discloses the method further comprising: s) grinding at least a portion of the conductor piece, at least a portion of the plurality of spacer conductors, and at least a portion of the resin sealing material (paragraph 54, Gowda), and exposing a surface of the conductor piece and a surface of the spacer conductor on a ground surface of the resin sealing material.
Claim(s) 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (Gowda) (US 2014/0264800 A1) in view of Muto et al. (Muto) (JP 2018107364 A) in view of Takashi et al. (Takashi) (WO 2020170650 A1) as applied to claims 2, 4 and 5 above and further in view of Kumada et al. (JP2017117869 A1).
	In regards to claims 3 and 6, Gowda as modified by Muto and Takashi does not specifically disclose wherein, in step e), the relay board is connected to the first principal surface by sinter bonding.
	Kumada (Fig. 1, 4, 6 and associated text) discloses sinter bonding all devices (item 2) on the first principal surface of the conductor plate (item 4).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Gowda as modified by Muto and Takashi with the teachings of Kumada for the purpose of an electrical connection, a reliable bond, reducing bonding temperature, and so that damage to the semiconductor device or increase in manufacturing cost due to an increase in bonding temperature can be suppressed.
	In regard to claim 9,  Gowda (Figs. 2-23 and associated text and items) discloses in step b), the conductor piece (item 60) is connected to a front surface of each of the plurality of current-carrying semiconductor elements (items 43, 44, 45) by sinter bonding (paragraph 67, sintered silver).
	Gowda as modified by Muto and Takashi does not specifically disclose wherein in step a), a back surface of each of the plurality of current-carrying semiconductor elements is connected to the first principal surface by sinter bonding.
	Kumada (1, 4, 6 and associated text) discloses wherein in step a), a back surface of each of the plurality of current-carrying semiconductor elements (item 2) is connected to the first principal surface (top surface of item 4) by sinter bonding.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Gowda as modified by Muto and Takashi with the teachings of Kumada for the purpose of an electrical connection, a reliable bond, reducing bonding temperature, and so that damage to the semiconductor device or increase in manufacturing cost due to an increase in bonding temperature can be suppressed.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        /TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 26, 2022